Citation Nr: 1119500	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  09-28 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a finding of total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran had active military service with the United States Marine Corps from October 1965 to August 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which granted service connection for PTSD and assigned a 50 percent disability rating.  A February 2008 rating decision denied entitlement to TDIU.  

The case was previously before the Board in May 2010, when it was remanded to afford the Veteran a hearing.  

In March 2011, the Veteran testified at a hearing at the RO before the undersigned Acting Veterans Law Judge.  A transcript of his testimony is associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The only VA psychiatric Compensation and Pension examination of the Veteran was conducted in May 2007.  At the March 2011 hearing the Veteran testified that his service-connected PTSD had increased in severity since that time, and he cited specific examples of changed behaviors.  He requested another Compensation and Pension examination be conducted.  

When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Therefore, an examination should be undertaken.   

At the March 2011 hearing, the Veteran also testified that he was receiving current for his PTSD on a biweekly basis from a private physician, identified as Dr. Silverstone.  Attempts should be made to obtain these records.  

In view of the nature of the veteran's claim, all records of treatment should be obtained and associated with the claims folder.  See Littke v. Derwinski, 1 Vet. App. 90 (1990); Hyder v. Derwinski, 1 Vet. App. 221 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request properly executed, separate VA form 21-4142's, Authorization and Consent to Release Information to the Department of Veterans Affairs, for Dr. Silverstone and any other private care provider who has treated the Veteran for PTSD.  Upon receipt of such, VA must take appropriate action to contact the providers and request all relevant records.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.

2.  Obtain updated treatment records from the VA medical center at Allen Park and all associated clinics, as well as any other VA facility identified by the Veteran or in the record.

3.  Schedule the Veteran for a VA psychiatric examination.  The claims folder must be reviewed in conjunction with the examination.  The examiner should describe in full the Veteran's current PTSD symptomatology, and should specifically comment on the degree of occupational impairment. 

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate SSOC and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

